DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 19-22, 27-31, and 36 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 04/17/2019 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Response to Amendment
In the amendment dated 03/24/2021, the following has occurred: Claims 19, 21-22, 27-28, and 30 have been amended; Claims 26 and 33 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive.
“Mancina does not disclose a fairing attachment surface that is removably joined to a first flat surface with aligned fastener openings. In addition, Mancina's second surface 46 is parallel to its first surface, not disposed at an angle relative to each other as recited in amended independent claim 19.” – After further review, it has been determined that the panel surface that attaches to the first flat surface in Mancina (Fig. 16; 16B) reads on this limitation. Further structural language is required, be it positively claiming a panel connected to the fairing attachment surface, or additional language differentiating the first surface of the pending invention from Mancina.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 27-31, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a clamping block comprising…first and second side blocks on opposing sides of the central body…a fairing attachment surface removably joined to the first flat surface”. – Firstly, it is unclear if the opposing sides are the same elements as the first and second side surfaces of the clamping block. Secondly, cancelled dependent claim 26 indicated that the side blocks were components separate from the clamping block whereas newly added language to claim 19 states that the clamping block comprises the side blocks. It is unclear if the 
Claims 20-22, 27-31, and 36 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 27-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mancina et al. (US Patent No. 8,608,122) in view of Di Franco (US Patent No. 8,413,937).
Regarding Claim 19, Mancina discloses clamp assembly for securing a panel to an I-beam, the clamp assembly including a clamping block (Mancina: Fig. 6-12; 40) comprising: a central body (Mancina: Annotated Fig. 6; C) including a first end opposite a second end and defining a longitudinal axis therebetween; the central body further including a first side surface (Mancina: Fig. 6-8; 50) and a second side surface (Mancina: Fig. 6-8; 50) extending between the first end and the second end; first and second side blocks on opposing sides of the central body; a first flat surface (Mancina: Fig. 6-8; 44) joined to the first end of the central body as a point of attachment for the I-beam, the first flat surface extending across the central body; a second flat surface (Mancina: Fig. 6-8; 46) joined to the second end of the central body as a point of attachment for the panel, the second flat surface extending across the central body; a fairing attachment surface (Mancina: Fig. 16; 16B) removably joined to the first flat surface, the (Mancina: Col. 11, Ln. 36-44), the first flat surface defining a length, the fairing attachment surface extending laterally beyond the length of first flat surface in two directions as a lateral extension of the first flat surface; wherein each of the first flat surface and the second flat surface extend laterally outward beyond the first side surface and beyond the second side surface of the central body, the first flat surface being spaced apart from the second flat surface along the entirety thereof (Mancina: Fig. 6-8).
Mancina fails to disclose wherein a first flat surface is angled at a non- perpendicular angle with respect to the longitudinal axis of the central body and the second flat surface is perpendicular to the longitudinal axis of the central body, such that the first and second flat surfaces are non-parallel and are disposed at an angle relative to each other. However, Di Franco teaches a clamping block comprising at least one of a first (Di Franco: Annotated Fig. 2; F) flat surface that is angled at a non-perpendicular angle with respect to a longitudinal axis of a central body (Di Franco: Fig. 2, 4; 200); such that the first and second flat surfaces (Di Franco: Fig. 4; 411) are non-parallel and are disposed at an angle relative to each other (Di Franco: Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface in Mancina with the angled orientation taught by Di Franco, with a reasonable expectation of success, in order to provide a mounting surface that better conforms to a side panel designed to maximize the aerodynamic configuration of a trailer, thereby improving the performance of the assembly (Di Franco: Col. 5, Ln. 51-55).
Regarding Claim 20, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first flat surface (Mancina: Fig. 6-8; 44) is angled between 50° and 75° relative to the longitudinal axis of the central body (Di Franco: Fig. 2).



    PNG
    media_image1.png
    660
    821
    media_image1.png
    Greyscale

I: 16/250,695; Annotated Fig. 8

Claim 27, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first and second side blocks (Mancina: Fig. 3-5, 9-12; 22) include corrugations (Mancina: Fig. 3-5; 66) to aid in securing the first and second side blocks to the I-beam.
Regarding Claim 28, Mancina, as modified, teaches the clamp assembly of claim 219wherein the first and second side surfaces (Mancina: Fig. 6-8; 50) of the central body (Mancina: Annotated Fig. 6; C) comprise opposing sloped side surfaces extending between the first end and the second end (Mancina: Fig. 6-8).
Regarding Claim 29, Mancina, as modified, teaches the clamp assembly of claim 28 wherein each of the first and second side blocks (Mancina: Fig. 3-5, 9-12; 22) are "L" shaped for engaging the opposing sloped side surfaces of the central body (Mancina: Annotated Fig. 6; C) therebetween.
Regarding Claim 30, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first and second side blocks (Mancina: Fig. 3-5, 9-12; 22) and the central body (Mancina: Annotated Fig. 6; C) define a plurality of aligned openings (Mancina: Fig. 3-8; 50, 54, 57) extending therethrough.
Regarding Claim 31, Mancina, as modified, teaches the clamp assembly of claim 30 further including a plurality of bolts (Mancina: Col. 2, Ln. 52-54) extending through the plurality of aligned openings (Mancina: Fig. 3-8; 50, 54, 57).
Regarding Claim 36, Mancina, as modified, teaches a fairing mounting system comprising the clamp assembly of claim 19 mounted to an I-beam (Mancina: Fig. 14-16; 60) on a cargo trailer.



    PNG
    media_image2.png
    393
    641
    media_image2.png
    Greyscale

II: Mancina; Annotated Fig. 6


    PNG
    media_image3.png
    506
    656
    media_image3.png
    Greyscale

III: Di Franco; Annotated Fig. 2

Claims 19-22, 27-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mancina et al. (US Patent No. 8,608,122) in view of Gerst (US Patent No. 8,413,937).
Regarding Claim 19, Mancina discloses clamp assembly for securing a panel to an I-beam, the clamp assembly including a clamping block (Mancina: Fig. 6-12; 40) comprising: a central body (Mancina: Annotated Fig. 6; C) including a first end opposite a second end and defining a longitudinal axis therebetween; the central body further including a first side surface (Mancina: Fig. 6-8; 50) and a second side surface (Mancina: Fig. 6-8; 50) extending between the first end and the second end; first and second side blocks on opposing sides of the central body; a first flat surface (Mancina: Fig. 6-8; 44) joined to the first end of the central body as a point of attachment for the I-beam, the first flat surface extending across the central body; a second flat surface (Mancina: Fig. 6-8; 46) joined to the second end of the central body as a (Mancina: Fig. 16; 16B) removably joined to the first flat surface, the fairing attachment surface and the first flat surface defining a plurality of aligned fastener openings to removably join the fairing attachment surface to the first flat surface (Mancina: Col. 11, Ln. 36-44), the first flat surface defining a length, the fairing attachment surface extending laterally beyond the length of first flat surface in two directions as a lateral extension of the first flat surface; wherein each of the first flat surface and the second flat surface extend laterally outward beyond the first side surface and beyond the second side surface of the central body, the first flat surface being spaced apart from the second flat surface along the entirety thereof (Mancina: Fig. 6-8).
Mancina fails to disclose wherein a first flat surface is angled at a non- perpendicular angle with respect to the longitudinal axis of the central body and the second flat surface is perpendicular to the longitudinal axis of the central body, such that the first and second flat surfaces are non-parallel and are disposed at an angle relative to each other. However, Gerst teaches a clamping block comprising at least one first (Gerst: Fig. 5; 78, 82) flat surface that is angled at a non-perpendicular angle with respect to a longitudinal axis of a central body (Gerst: Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface in Mancina with the angled orientation taught by Gerst, with a reasonable expectation of success, in order to provide a mounting surface that angles a panel on a trailer at an orientation that provides a more desirable aerodynamic property (Gerst: [0036]).
Regarding Claim 20, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first flat surface (Mancina: Fig. 6-8; 44) is angled between 50° and 75° relative to the longitudinal axis of the central body (Gerst: Fig. 6). [Note: See section 9 rejection for further explanation.]
Claim 21, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first flat surface (Mancina: Fig. 6-8; 44) is angled between 7.5° and 60° relative to the longitudinal axis of the central body (Gerst: Fig. 6).
Regarding Claim 22, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first flat surface (Mancina: Fig. 6-8; 44) is angled between 10° and 45° relative to the longitudinal axis of the central body (Gerst: Fig. 6).
Regarding Claim 27, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first and second side blocks (Mancina: Fig. 3-5, 9-12; 22) include corrugations (Mancina: Fig. 3-5; 66) to aid in securing the first and second side blocks to the I-beam.
Regarding Claim 28, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first and second side surfaces (Mancina: Fig. 6-8; 50) of the central body (Mancina: Annotated Fig. 6; C) comprise opposing sloped side surfaces extending between the first end and the second end (Mancina: Fig. 6-8).
Regarding Claim 29, Mancina, as modified, teaches the clamp assembly of claim 28 wherein each of the first and second side blocks (Mancina: Fig. 3-5, 9-12; 22) are "L" shaped for engaging the opposing sloped side surfaces of the central body (Mancina: Annotated Fig. 6; C) therebetween.
Regarding Claim 30, Mancina, as modified, teaches the clamp assembly of claim 19 wherein the first and second side blocks (Mancina: Fig. 3-5, 9-12; 22) and the central body (Mancina: Annotated Fig. 6; C) define a plurality of aligned openings (Mancina: Fig. 3-8; 50, 54, 57) extending therethrough.
Regarding Claim 31, Mancina, as modified, teaches the clamp assembly of claim 30 further including a plurality of bolts (Mancina: Col. 2, Ln. 52-54) extending through the plurality of aligned openings (Mancina: Fig. 3-8; 50, 54, 57).
Claim 36, Mancina, as modified, teaches a fairing mounting system comprising the clamp assembly of claim 19 mounted to an I-beam (Mancina: Fig. 14-16; 60) on a cargo trailer.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 3631 

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631